Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.
Please change the following:
	 Cancel claim 21
	
The Examiner's Amendment to the record appears above is only for making the application in favorable condition for allowability.  The independent claim 21 is related to a non-elected invention; hence, it has been cancelled.  The Applicants reserve the right to file a Divisional application at a later time, if so desired, for the non-elected invention relates to claim 21.
Should the changes be unacceptable to applicants, the applicants should contact the Examiner.  If needed, the applicant is advised to contact the Examiner prior to the payment of the Issue Fee.  The Applicant may also file an amendment, as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.
Drawings
	The drawings, filed on 2/25/2020, are accepted.  	 

Restriction/Election
The Applicant’s election, with traverse, Species 1, Figs. 1-5, claims 1-10, 15, 17 and 19, is acknowledged.  The Applicant’s reason for the traverse is merely stating that “it should be no undue burden on the Examiner to consider all claims in the single application” without providing any evidence supporting so-called the  “no undue burden”, while the restriction set forth clear reason for the restriction requirement is that the Species 1-Species 5 having mutual technical exclusive subject matters, which were clearly listed in the Restriction Requirement (see page 2 of the Restriction Requirement, mailed on 4/18/2022).  The fact that, without providing any remarks/arguments regarding the mutual technical exclusive subject matters, the Applicant implicitly agreed that the mutual technical exclusive subject matters would require different searches and considerations; thus, creating examination burden.  
	In conclusion, the Applicant’s reason for traverse the restriction requirement is found not persuasive.  The restriction requirement is deemed proper and hereby made FINAL.
	Because claim 1 is found allowable, all its dependent claims 2-20 have been considered and found allowable.  In order to put the application in favorable condition for allowability, independent claim 21 is related to a non-elected invention; hence, it has been cancelled.  The Applicants reserve the right to file a Divisional application at a later time, if so desired, for the non-elected invention relates to claim 21.

Allowable Subject Matter
	Claims 1-20 are allowed.  	 

Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of an optical element driving mechanism, comprising: 
a fixed assembly [101]; 
a movable assembly [108], movable relative to the fixed assembly; 
a driving assembly [120], configured to drive the movable assembly to move relative to the fixed assembly, 
the driving assembly comprising: 
a first coil group [121], having a plurality of first coils [CL11-CL13…], wherein each of the first coils includes a first electrical connection portion [EC1] and a second electrical connection portion [EC2]; and 
a magnetic module [123], having a magnetic element [MG] and a first conductive element [124]; and 
a circuit assembly [130], comprising: a first circuit member [131], electrically connected to the first conductive element [124]; and a second circuit member [132], electrically connected to the first electrical connection portions [EC1]; wherein when the magnetic module is located in different positions relative to the first coil group [121], the first conductive element [124] is electrically connected to the second electrical connection portion [EC2] of different first coils in sequence, so that the first coils [121] which are electrically connected to the first conductive element [124] are electrically connected to the first circuit member [131] and the second circuit member [132], and the second electrical connection portions [EC2] of the first coils [121] which are not electrically connected to the first conductive element [124] remain open.

	The above paragraph with pictorial reference numbers are only for explaining the reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, the most relevant prior art refs are the following:
US 20120001499, US 20080100151 and US 20060226713 are related to linear driving devices/motors having electromagnetic coils and permanent magnet magnetically interacting to generate linear torque, but not the magnetic module and the connection configuration of the coils and the circuit assembly, as claimed (see the italic bolded font portion above for the allowable subject matters).


    PNG
    media_image1.png
    775
    1131
    media_image1.png
    Greyscale


 
    PNG
    media_image2.png
    987
    1104
    media_image2.png
    Greyscale

Thus, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834